Citation Nr: 0125017	
Decision Date: 10/22/01    Archive Date: 10/29/01

DOCKET NO.  99-21 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for porphyria cutanea 
tarda, to include as secondary to experienced to herbicides.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for liver dysfunction, 
to include as secondary to exposure to herbicides.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for chloracne and other 
skin conditions (including nummular eczema, acne vulgaris, 
cystic acne, seborrhea and graphaphilia), to include as 
secondary to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Robert T. Summa, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1968.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO), which denied service connection for 
porphyria cutanea tarda, claimed as secondary to herbicide 
exposure.  This case is also on appeal from an October 1999 
rating decision of the RO that held that new and material 
evidence had not been submitted to reopen the claims for 
service connection for liver dysfunction, to include as 
secondary to exposure to herbicides, or chloracne and other 
skin conditions (including nummular eczema, acne vulgaris, 
cystic acne, seborrhea and graphaphilia), to include as 
secondary to exposure to herbicides.

The remand following this decision will address the issues of 
whether new and material evidence has been submitted to 
reopen a claim for service connection for liver dysfunction, 
to include as secondary to exposure to herbicides, and 
whether new and material evidence has been submitted to 
reopen a claim for service connection for chloracne and other 
skin conditions (including nummular eczema, acne vulgaris, 
cystic acne, seborrhea and graphaphilia), to include as 
secondary to exposure to herbicides.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The post-service medical evidence of record does not 
include findings or diagnoses pertaining to porphyria cutanea 
tarda.


CONCLUSION OF LAW

Service connection for porphyria cutanea tarda is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 3.303, 3.304 (2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains, in substance, that he now has 
porphyria cutanea tarda as a result of his active service.  
He maintains that it may be due to exposure to herbicides 
that occurred while he was in Vietnam.  

As a preliminary matter, the Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that VA has made reasonable efforts to assist the 
veteran substantiate his claim.  During the pendency of the 
veteran's claim, VA's duty to assist claimants was modified 
by Congress.  Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096, now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  VA issued regulations 
to implement the VCAA in August 2001.  66 Fed. Reg. 45,620 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The amendments were effective November 
9, 2000, except for the amendment to 38 C.F.R. § 3.156(a) 
that is effective August 29, 2001.  Except for the amendment 
to 38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and do 
not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.

In this regard, the Board notes that personnel and medical 
records pertaining to the veteran's service have been 
obtained, and post-service VA treatment records have been 
obtained.  An August 1999 Statement of the Case notified the 
veteran of the evidence required for service connection for 
the claimed disability.  In August 1999, the RO also sent the 
veteran correspondence informing him of the type of medical 
evidence needed to substantiate his claim, as well as forms 
to complete and return to allow the RO to obtain medical 
records directly from providers.  There is no indication that 
the veteran did not receive these pieces of correspondence, 
such as their return by the U.S. Postal Service as 
undeliverable.  

The veteran was provided the opportunity to testify before 
the undersigned Board member, sitting at the RO, in July 
2001.  During this hearing, the veteran and his 
representative failed to identify any additional relevant 
medical records that need to be associated with the claims 
file.  Although, as discussed further below, the veteran did 
refer to recent VA treatment for his liver at the John 
Cochran VA Medical Center (VAMC), he admitted that no VA 
doctors had ever diagnosed him with pyrophobia cutanea tarda.  
Therefore, the Board concludes that any additional VA medical 
records from the John Cochran VAMC, not already associated 
with the claims file, are not necessary for the proper 
adjudication of this particular claim.  

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claim 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 66 Fed. Reg. 45,620 (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  As the RO has adequately developed the 
record, the requirement that the RO explain the respective 
responsibility of VA and the veteran to provide evidence is 
moot.  Accordingly, the Board finds that a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burden on VA with no benefit flowing to the 
veteran are to be avoided).

Relevant laws provide that a claimant with active service may 
be granted service connection for disease or disability 
either incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  The 
disease entity for which service connection is sought must be 
"chronic" as opposed to merely "acute and transitory" in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a) (2001).  If a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, porphyria cutanea tarda 
shall be service-connected, even though there is no record of 
such disease during service.  38 C.F.R. § 3.309(e) (2001).  

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110 
(formerly § 310).  In the absence of proof of a present 
disability, there can be no valid claim.  The Board's perusal 
of the record in this case shows no competent proof of 
present disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992)."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In the current case, the veteran has not submitted or 
identified post-service private or VA medical records setting 
forth complaints, objective or clinical findings, symptoms, 
or diagnoses pertaining to porphyria cutanea tarda.  The 
post-service VA treatment records associated with the 
veteran's claims file do not set forth such evidence.  In 
fact, even the veteran's own testimony fails to allege the 
existence of such evidence.  During his hearing, the veteran 
testified that it was his belief that he had pyrophobia 
cutanea tarda, but that no medical doctor had provided such a 
diagnosis.  Transcript (T.) at pp. 4-5.  The Board does not 
doubt the good faith of the veteran's belief in the validity 
of his claim.  The veteran as a layperson, however, is not 
competent to make medical diagnoses.  Therefore his own 
opinion as to his medical diagnosis is not probative evidence 
of a current disability.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

As there exists no competent, medical evidence of current 
pyrophobia cutanea tarda, the Board finds that this claim 
must be denied.  Sabonis, 6 Vet. App. at 430.


ORDER

Service connection for pyrophobia cutanea tarda is denied.


REMAND

A July 1987 Board decision denied the veteran service 
connection for liver dysfunction and a skin disorder.  The 
veteran continues to maintain that due to his service he has 
liver dysfunction, and chloracne and other skin conditions 
(including nummular eczema, acne vulgaris, cystic acne, 
seborrhea and graphaphilia), to include as secondary to 
exposure to herbicides in Vietnam.  

A preliminary review of the claims file demonstrates that it 
contains no VA treatment records dated after December 1998.  
Nevertheless, during his July 2001 hearing the veteran 
testified that three months earlier he had received medical 
treatment for his liver at the John Cochran VAMC.  T. at p. 
10.  Corresponding records have not been associated with the 
claims file.  Regardless, the Board observes that VA 
treatment records are deemed to be constructively of record 
in proceedings before the Board.  See Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

In addition, a September 1993 private medical report 
indicates that the veteran had been treated at a university 
medical clinic for nummular eczema and folliculitis.  A 
review of the claims file indicates that VA has not attempted 
to obtain corresponding treatment records.  

The Board notes that the regulations implementing the VCAA 
provide for limited development in claims to reopen based 
upon new and material evidence.  66 Fed. Reg. 45,620 (see 
particularly 38 C.F.R. § 3.159 as amended).  The reported 
additional evidence noted above appears to fall within the 
scope of the new regulations.  Accordingly, the remand will 
also provide the RO with an opportunity to review whether any 
additional action is required under the new statutory and 
regulatory provisions.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

Accordingly, this case is REMANDED for the following:

1.  The veteran may submit additional 
evidence and argument in support of his 
claims.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

2.  The veteran should be requested to 
provide the names, addresses, and dates 
of treatment for all VA and non-VA health 
care providers who have treated him for 
liver dysfunction, chloracne, nummular 
eczema, acne vulgaris, cystic acne, 
seborrhea or graphaphilia since July 
1987.  Thereafter, in light of the 
response received and after obtaining any 
necessary authorization, the RO should 
take appropriate action to obtain copies 
of any clinical records indicated, 
including those from the John Cochran 
VAMC and the university medical clinic 
identified in the private September 1993 
report, which have not been previously 
secured.

3.  Upon completion of (1) and (2), and 
after all indicated post-service 
treatment records have been obtained, the 
RO must review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.

4.  Then, in light of the evidence 
obtained pursuant to the requested 
development, the RO should readjudicate 
the issues of whether new and material 
evidence has been submitted to reopen a 
claim for service connection for liver 
dysfunction, to include as secondary to 
exposure to herbicides, and whether new 
and material evidence has been submitted 
to reopen a claim for service connection 
for chloracne and other skin conditions 
(including nummular eczema, acne 
vulgaris, cystic acne, seborrhea and 
graphaphilia), to include as secondary to 
exposure to herbicides.  If any issue 
denied by the RO remains denied, the 
veteran and his representative should be 
furnished a SSOC.  They should be 
afforded the appropriate period of time 
within which to respond thereto, at their 
option, as provided by governing 
regulation.  Then, if otherwise in order, 
the case should be returned to the Board 
after compliance with all requisite 
appellate procedures.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals



 


